t c summary opinion united_states tax_court charles a robinson petitioner v commissioner of internal revenue respondent docket no 19057-05s filed date charles a robinson pro_se laura a price for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any unless otherwise indicated all subsequent section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be treated as precedent for any other case background petitioner charles a robinson did not appear at trial instead this case was submitted fully stipulated at the trial session of the court held at jacksonville florida on date the parties’ agreed facts and accompanying exhibits are incorporated herein by this reference see rule at the time the petition was filed petitioner resided in florida according to the internal_revenue_service irs case activity record petitioner and his wife both have health problems that either restrict or prohibit their employment they also have financial problems including their outstanding debt to the irs despite owing money on several charge cards and using money earmarked for a payment to the irs to repair home damage caused by three hurricanes in weeks petitioner claims to consider his irs problems his first priority although some of the exhibits entered into evidence discuss petitioner’s outstanding balances from taxable_year sec_2001 sec_2002 and only taxable years and are properly before the court see sec_6330 similarly although there are references to petitioner’s failure to honor a previous installment_agreement that failed agreement is not part of the current proceedings on date respondent sent petitioner a final notice_of_intent_to_levy and notice of your right to a hearing final notice in respect of petitioner’s and tax years in response petitioner timely filed a form request for a collection_due_process_hearing on date in that request petitioner made clear that he did not dispute the underlying tax_liability but that he wished to discuss an installment_agreement during the negotiation of a potential installment_agreement respondent determined that petitioner had monthly disposable income of dollar_figure in contrast petitioner calculated a monthly disposable income of dollar_figure of some note is the fact that although respondent alleges that petitioner has stock that could be sold to fully satisfy his tax debt petitioner’s only reference to the stock is a listing of dividends received monthly on his income and expense statement petitioner proposed paying dollar_figure per month to satisfy his tax obligations because respondent’s settlement officer determined petitioner could pay dollar_figure per month she rejected the proposal on date respondent mailed petitioner a notice_of_determination concerning collection action under sec_6320 and or notice_of_determination sustaining the proposed levy because petitioner did not offer any viable collection alternative petitioner filed this action in order to have us review respondent’s determination discussion sec_6330 generally provides that the commissioner cannot proceed with collection by levy until the taxpayer has been given notice and the opportunity for an administrative review of the matter in the form of an appeals_office hearing and if dissatisfied with judicial review of the administrative determination see 115_tc_35 114_tc_176 see also sec_6330 petitioner has had the benefits of these protections in determining that a proposed levy may proceed the appeals_office is required to take into consideration the verification presented by the secretary that the requirements of applicable law and administrative procedures have been met the relevant issues raised by the taxpayer and whether the proposed levy action appropriately balances the need for efficient collection_of_taxes with the taxpayer’s concerns regarding the intrusiveness of the proposed levy action sec_6330 the settlement officer did verify that all legal and procedural requirements had been met and she reviewed the single issue raised by the taxpayer an installment_agreement because there is no dispute as to the underlying liability our review is performed under an abuse_of_discretion standard see 117_tc_183 goza v commissioner supra pincite cf sec_6330 a settlement officer abuses her discretion if her determination is exercised arbitrarily capriciously or without sound basis in fact 91_tc_1079 see also 125_tc_14 on the basis of the record it was not an abuse_of_discretion to determine that petitioner could pay more than he proposed and that the proposed levy should proceed conclusion without the benefit of any testimony from petitioner we are unable to ascertain how much petitioner was truly capable of paying toward his federal tax obligations for and fortunately that is not our charge here we are asked only to decide whether respondent abused his discretion in rejecting petitioner’s offer and determining that the levy should proceed it is clear from the record before us that he did not therefore we sustain respondent’s determination to reflect our disposition of the disputed issue decision will be entered for respondent
